Exhibit 10.29

ADVISORY AND NON-COMPETE/NON-SOLICITATION AGREEMENT

This Advisory and Non-Compete/Non-Solicitation Agreement (“Agreement”) is made
and entered into by and between Southwest Airlines Co. (“Company”), and Laura
Wright (“Advisor”) effective as January 31, 2013.

1. Termination of Employment and Advisory Period.

(a) Advisor voluntarily terminated her employment with the Company effective as
of January 31, 2013 (the “Separation Date”).

(b) From the Separation Date and for a period of six months following such date
(“Consulting Period”), Advisor shall provide consulting services necessary for
the transition of Advisor’s duties while she was an employee of the Company and
on special projects, as requested by the Chief Executive Officer of the Company.
The level of services to be performed by Advisor during the Consulting Period
will not exceed a level equal to 20% of the average level of services performed
by Advisor during the 36-month period immediately preceding the Separation Date.

(c) Advisor shall be an independent contractor and not an agent or employee of
the Company. Neither the relationship of the Company and Advisor nor any
provision of this Agreement shall be construed to authorize Advisor to take any
action, make or fail to make any decision, representation or commitment, binding
upon the Company or any of its affiliated companies in the absence of written
specific authorization executed by an executive officer of the Company. The
Company shall at all times be free to employ other consultants to perform
services in addition to or in lieu of the services to be provided by Advisor.
Subject to the provisions of this Agreement, Advisor shall be free to devote
such time, energy and skill during regular business hours as she is not
obligated to devote hereunder to the Company in such manner as she deems fit and
to such persons, firms or corporations as she chooses.

2. Confidentiality, Non-Compete and Non-Solicitation Obligations.

(a) The Advisor acknowledges that the Company has trade, business and financial
secrets and other confidential and proprietary information (collectively, the
“Confidential Information”). Confidential information includes, but is not
limited to, sales materials, technical information, strategic information,
business plans, processes and compilations of information, records,
specifications and information concerning customers or venders, customer lists,
and information regarding methods of doing business. As defined herein,
Confidential Information shall not include information that is generally known
to other persons or entities who can obtain economic value from its disclosure
or use.

(b) The Advisor is aware of those policies implemented by the Company to keep
its Confidential Information secret, including those policies limiting the
disclosure of information on a need-to-know basis, requiring the labeling of
documents as “confidential,” and requiring the keeping of information in secure
areas. The Advisor acknowledges that the Confidential Information has been
developed or acquired by the Company through the expenditure of substantial
time, effort and money and provides the Company with an advantage over
competitors who do not know or use such Confidential Information.

 

  Page 1 of 8   Initials: /s/ LW



--------------------------------------------------------------------------------

(c) During and following the Consulting Period, the Advisor shall hold in
confidence and not directly or indirectly disclose or use or copy or make lists
of any Confidential Information except to the extent authorized in writing by
the Chief Executive Officer or compelled by legal process, other than to an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Advisor of her duties
pursuant to this Agreement. The Advisor agrees to use reasonable efforts to give
the Company notice of any and all attempts to compel disclosure of any
Confidential Information, in such a manner so as to provide the Company with
written notice at least five days before disclosure or within one business day
after the Advisor is informed that such disclosure is being or will be
compelled, whichever is earlier. Such written notice shall include a description
of the information to be disclosed, the court, government agency, or other forum
through which the disclosure is sought, and the date by which the information is
to be disclosed, and shall contain a copy of the subpoena, order or other
process used to compel disclosure.

(d) The Advisor further agrees not to use any Confidential Information for the
benefit of any person or entity other than the Company.

(e) All records, files, documents and materials, or copies thereof, relating to
the Company’s and its affiliates’ business which the Advisor shall prepare, or
use, or be provided with as a result of the Agreement or which the Advisor has
prepared, or used, or been provided with as a result of her employment with the
Company, shall be and remain the sole property of the Company or its affiliates,
as the case may be, and shall be returned promptly by the Advisor to the owner
upon termination of the Consulting Period.

(f) The Advisor acknowledges and agrees that the nature of the Confidential
Information which the Company provided to her by the Company during the term of
her employment, and commits to provide to her during the Consulting Period,
would make it difficult, if not impossible, for her to perform in a similar
capacity for a Competing Business (as defined below) without disclosing or
utilizing the Confidential Information. The Advisor further acknowledges and
agrees that the Company’s business is conducted throughout the country in a
highly competitive market. Accordingly, the Advisor agrees that she will not
(other than for the benefit of the Company pursuant to this Agreement) directly
or indirectly, individually or as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, equity owner or in any
capacity whatsoever (1) during the term of Non-Competition, engage in the
airline business or in any other business activity that the Company is
conducting, or is intending to conduct, on the Separation Date in any
geographical area in which the Company conducts business (a “Competing
Business”), or (2) during the Term of Non-Solicitation, (i) hire, attempt to
hire, or contact or solicit with respect to hiring any employee of the Company,
or (ii) solicit, divert or take away any customers or customer leads (as of the
end of the Consulting Period) of the Company. The “Term of Non-Competition” and
the “Term of Non-Solicitation” shall each be defined as that term beginning on
the Separation Date and continuing until the three-year anniversary of the
Separation Date.

(g) During the Consulting Period the Company shall provide the Advisor with
Confidential Information of the Company as described in Section 2(a).
Accordingly, in consideration for the Company’s commitment to provide
Confidential Information to the Advisor and the Consideration and in order to
protect the value of the Confidential Information

 

  Page 2 of 8   Initials: /s/ LW



--------------------------------------------------------------------------------

to the Company, the Advisor agrees that during the Term of Non-Competition or
the Term of Non-Solicitation, she will not directly or indirectly disclose or
use or disclose for any reason whatsoever any Confidential Information obtained
by reason of her employment or consulting relationship with the Company or any
predecessor, except as required to conduct the business of the Company. The
obligations of the Advisor set forth in the preceding sentence are in addition
to, and not in lieu of, the obligations of the Advisor set forth in Section 2(c)
of this Agreement.

(h) During the Term of Non-Competition, the Advisor will not use the Advisor’s
access to, knowledge of, or application of Confidential Information to perform
any duty for any Competing Business; it being understood and agreed to that this
Section 2(h) shall be in addition to and not be construed as a limitation upon
the covenants in Section 2(f) hereof.

(i) The Advisor acknowledges that the geographic boundaries, scope of prohibited
activities, and time duration of the preceding paragraphs are reasonable in
nature and are no broader than are necessary to maintain the confidentiality and
the goodwill of the Company and the confidentiality of its Confidential
Information and to protect the other legitimate business interests of the
Company.

(j) If any court determines that any portion of this Section 2 is invalid or
unenforceable, the remainder of this Section 2 shall not thereby be affected and
shall be given full effect without regard to the invalid provisions. If any
court construes any of the provisions of this Section 2, or any part thereof, to
be unreasonable because of the duration or scope of such provision, such court
shall have the power to reduce the duration or scope of such provision and to
enforce such provision as so reduced.

(k) The Advisor’s covenants under this Section 2 of the Agreement shall be
construed as an agreement independent of any other provision of this Agreement;
and the existence of any claim or cause of action of Advisor against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of this covenant.

(l) The parties shall execute such documents and take such other action as is
necessary or appropriate to effectuate the provisions of this Agreement.

(m) As used in this Section 2 and in Section 4, “Company” shall include
Southwest Airlines Co. and any of its affiliates.

3. Consideration.

(a) In consideration for Advisor’s promises herein and provided that the Advisor
continues to comply with the restrictive covenants set forth in Section 2, the
Company shall:

(i) Pay Advisor $40,000 for each month of the six month Consulting Period (the
“Advisory Fee”), on the last regular pay date of each calendar month beginning
in February 2013 and ending in July 2013. The Company will not withhold from the
Advisory Fee any sums for income tax, unemployment insurance, social security,
or any other withholding pursuant to any law, nor will the Company make
available to Advisor any of the benefits

 

   Page 3 of 8    Initials: /s/ LW



--------------------------------------------------------------------------------

afforded to employees of the Company other than retirement benefits available to
her due to her age and service and group health plan continuation coverage, to
the extent Advisor timely elects pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended. Advisor expressly acknowledges and
agrees that Advisor is solely responsible for the payment of all income and
other taxes associated with the Advisory Fee.

(ii) Upon the execution and delivery of release (in the form attached Exhibit A)
on or prior to July 31, 2013 (and not subsequently revoked), in consideration
for the Advisor’s covenants set forth in Section 2, pay Advisor an amount equal
to $1,821,600 on the first regular pay date in August 2013. The Company will
withhold from the amounts payable pursuant to this Section 3(a)(ii) all federal,
state, city, or other income or employment taxes as may be required pursuant to
any law or governmental regulation or ruling.

(iii) In accordance with the terms of the Company’s Amended and Restated 2007
Equity Incentive Plan and the related terms and conditions applicable to
Advisor’s restricted stock unit grants, provide for the continued vesting of
restricted stock units held by the Advisor during the Consulting Period. The
Company will withhold with respect to such restricted stock units all federal,
state, city, or other income or employment taxes as may be required pursuant to
any law or governmental regulation or ruling.

(iv) Provide (A) Advisor and her spouse with lifetime unlimited NRMR and NRSA
travel and (B) any “qualifying child” (as defined in section 152(c) of the
Internal Revenue Code of 1986, as amended, (the “Code”)) of Advisor with NRSA
travel, in each case, on Southwest Airlines and AirTran in accordance with the
Company policy in effect from time to time regarding retiree travel for former
officers of the Company, such benefit (in the case of NRMR travel) commencing on
the date that is six months following the Separation Date. Also on such date,
Advisor shall be reimbursed for her cost in purchasing positive space airfare
during the six-month period for herself and her spouse. Advisor agrees to
provide timely notice to the Company of any such expenses (and any other
documentation that the Company may reasonably require to substantiate such
expenses) in order to facilitate the Company’s timely reimbursement of the same.
The reimbursement pursuant to this Section 3(c)(iv) is not subject to
liquidation or exchange for another benefit and the amount of such reimbursement
is payable only in 2013 and is not payable in, and will not affect the amount of
any reimbursements that Advisor may receive in, any other taxable year.

(b) The consideration set forth in this Section 3 is referred to as the
“Consideration.”

4. Cooperation Post-Employment. During and following the Consulting Period,
Advisor will cooperate with and assist the Company in defense of any claim,
litigation or administrative proceeding brought against the Company, as
reasonably requested by the Company. Such cooperation and assistance shall
include, but not be limited to, (i) interviews of Advisor by legal counsel for
the Company as reasonably requested by such counsel, (ii) Advisor providing
documents (or copies thereof) and executing affidavits as reasonably requested
by such counsel, (iii) Advisor appearing for depositions, trials, and other
proceedings as reasonably requested by such counsel, and (iv) Advisor
communicating with any party adverse to the Company, or with a representative,
agent or legal counsel for any such party, concerning any

 

   Page 4 of 8    Initials: /s/ LW



--------------------------------------------------------------------------------

pending or future claims or litigation or administrative proceeding solely
through legal counsel for the Company. The Company will pay all reasonable
out-of-pocket expenses incurred by Advisor in providing such cooperation and
assistance, provided such expenses have been pre-approved by the Company.
Nothing in this paragraph 4 is intended to cause Advisor to testify other than
truthfully in any proceeding or affidavit.

5. Warranties and Other Obligations of Advisor. Advisor agrees, represents and
warrants that:

(a) The Consideration is not something to which Advisor is otherwise
indisputably entitled, is good and sufficient consideration for Advisors
execution and non-revocation of this Agreement.

(b) Advisor is legally and mentally competent to sign this Agreement.

(c) Advisor presently possesses the exclusive right to receive all of the
Consideration paid in exchange for this Agreement.

6. Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Texas (without
regard to any conflicts of law principle which would require the application of
some other state law) and, when applicable, the laws of the United States.

7. Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter hereof. Any previous agreements with
respect to this subject matter are superseded by this Agreement and are of no
further force or effect, provided that Advisors continuing obligations under the
Employment Agreement shall remain in full force and effect according to its
terms. No term, provision or condition of this Agreement may be modified in any
respect except by a writing executed by both Advisor and the Company. No person
has any authority to make any representation or promise on behalf of any of the
parties not set forth in this Agreement. This Agreement has not been executed in
reliance upon any representation or promise except those contained herein.

8. Acknowledgment of Terms. Advisor acknowledges that Advisor has carefully read
this Agreement; that Advisor has had the opportunity for review of it by
Advisor’s attorney; and that Advisor is signing this Agreement voluntarily.

9. Waiver. The failure of either party to enforce or to require timely
compliance with any term or provision of this Agreement shall not be deemed to
be a waiver or relinquishment of rights or obligations arising hereunder, nor
shall this failure preclude the enforcement of any term or provision or avoid
the liability for any breach of this Agreement.

10. Severability. Each part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.

 

   Page 5 of 8    Initials: /s/ LW



--------------------------------------------------------------------------------

11. Construction. This Agreement shall be deemed drafted equally by all the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. The
plural includes the singular and the singular includes the plural; “and” and
“or” are each used both conjunctively and disjunctively; “any,” “all,” “each,”
or “every” means “any and all, and each and every;” “including” and “includes”
are each “without limitation;” and “herein,” “hereof,” “hereunder” and other
similar compounds of the word “here” refer to the entire Agreement and not to
any particular paragraph, subparagraph, section or subsection.

12. Timing. Advisor acknowledges and agrees Advisor has had a reasonable time to
consider this Agreement before executing it.

13. Advice to Consult Counsel. The Company hereby advises Advisor to consult
with an attorney prior to executing this Agreement.

14. Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. The provisions of this
Section are in addition to the survivorship provisions of any other section of
this Agreement.

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

16. Section 409A. This Agreement is intended to be exempt from or compliant with
Section 409A of the Code and the provisions of this Release shall be construed
accordingly. Advisor’s “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h) was January 31, 2013.

17. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile, as
follows:

If to Advisor:           Laura Wright

                                 [HOME ADDRESS]

If to the Company:   Southwest Airlines Co.

   2702 Love Field Drive, HDQ-4GC

   Dallas, Texas 75235

   Attn: Vice President, General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

   Page 6 of 8    Initials: /s/ LW



--------------------------------------------------------------------------------

LAURA WRIGHT

/s/ Laura Wright

Date: 2-5-2013

SOUTHWEST AIRLINES CO.

By:

 

/s/ Gary C Kelly

Name: Gary C Kelly

Title: Chief Executive Officer

Date: 2-5-13

 

   Page 7 of 8   



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

This General Release of Claims (the “Release”) is entered into between Laura
Wright (“Advisor”) and Southwest Airlines Co. (the “Company”). For and in
consideration of the mutual covenants and promises set out in this Release, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, Advisor and the Company agree:

Section 1. Date of Termination. Advisor’s employment with the Company terminated
on January 31, 2013 and Advisor’s service relationship as an independent
contractor terminated as of July 31, 2013 (the “Termination Date”).

Section 2. Non-Compete/Non-Solicitation Payment. Provided Advisor executes and
delivers to the Company this Release no later than July 31, 2013 (the “Release
Return Date”) and does not revoke it within seven days of execution, the Company
agrees to pay to Advisor the amount set forth in Section 2(a)(ii) of the
Advisory and Non-Compete/Non-Solicitation Agreement effective as of February 1,
2013, less appropriate, legally-required deductions, on the first regular pay
date of the Company in August 2013.

Section 3. Company Property and Expenses. Advisor must return any materials or
property (other than personal effects) that Advisor has acquired or prepared
while employed by the Company and in connection with such employment including,
without limitation, all computer hardware, software, documents (whether or not
electronic), files, records, keys and any other Company equipment, materials,
documents or other property on or before the Termination Date.

Section 4. Release.

A. Advisor agrees to, and hereby does, release and discharge the Company and any
parent, subsidiary, predecessor, successor, assign or affiliated entity, along
with their respective owners, partners, officers, members, directors, employees,
agents, attorneys, successors, administrators and insurers (collectively the
“Company Parties”), from any and all claims, demands, liabilities and causes of
action, whether statutory or common law, including, but not limited to, any
claim for salary, bonus, benefits, payments, expenses, costs, damages,
penalties, compensation, remuneration, wages, contractual entitlements or
pursuant to any employment agreement or similar agreement between Advisor and
the Company, and all claims or causes of action relating to any matter occurring
on or prior to the date that Advisor executed this Release, including without
limitation any alleged violation of: (i) the Age Discrimination in Employment
Act of 1967 and Older Worker’s Benefit Protection Act of 1990, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Civil
Rights Act of 1991; (iv) Sections 1981 through 1988 of Title 42 of the United
States Code, as amended; (v) the Employee Retirement Income Security Act of
1974, as amended; (vi) the Immigration Reform Control Act, as amended; (vii) the
Americans with Disabilities Act of 1990, as amended; (viii) the National Labor
Relations Act, as amended; (ix) the Occupational Safety and Health Act, as
amended; (x) the Family and Medical Leave Act of 1993, as amended; (xi) the
Worker Adjustment and Retraining Notification Act; (xii) any state or federal
anti-discrimination law; (xiii) any state or



--------------------------------------------------------------------------------

federal wage and hour law; (xiv) any other local, state or federal law,
regulation or ordinance; (xv) any public policy, contract, tort, or common law
claim; (xvi) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in the matters referenced herein; and (xvii) any and
all claims Advisor may have arising as the result of any alleged breach of any
contract, incentive compensation plan or agreement or stock option plan or
agreement with any Company Party (collectively, the “Released Claims”). This
Release extinguishes all rights, if any, which Advisor may have, contractual or
otherwise, relating to or arising out of Advisor’s employment with the Company
and the termination of Advisor’s employment. Advisor acknowledges that Advisor
has received all leaves (paid and unpaid) to which Advisor was entitled during
Advisor’s employment and, as of the date that Advisor executes this Release,
Advisor has received all wages and been paid all sums (including bonuses) that
Advisor is owed by the Company. This Release is not intended to indicate that
any such claims exist or that, if they do exist, they are meritorious. Rather,
Advisor is simply agreeing that, in exchange for the consideration described in
Section 2 of this Release, any and all potential claims of this nature that
Advisor may have against the Company Parties, regardless of whether they exist,
are settled, compromised and waived.

B. Notwithstanding this release of liability, nothing in this Release prevents
Advisor from filing any non-legally waivable claim, including a challenge to the
validity of this Release with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency, or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Advisor understands and agrees that Advisor is waiving any and
all rights to recover any monetary or personal relief or recovery as a result of
such EEOC or comparable state or local agency proceeding or subsequent legal
actions. Further, in no event shall the Released Claims include: (i) any claim
which arises after the date this Release is executed by Advisor, including any
claim to enforce Advisor’s rights under this Release; (ii) any claim to any
vested benefits under an employee benefit plan; or (iii) any claim to enforce
indemnification or expense advancement rights, if any, under any agreement or
the Company’s charter or bylaws.

Section 5. Advisor’s Representation. Advisor has not brought or joined any
claims, appeals, complaints, charges or lawsuits against any Company Party and
has made no assignment, sale, delivery, transfer or conveyance of any rights
Advisor has asserted or may have against any of the Company Parties with respect
to any Released Claim.

Section 6. ADEA Rights. Advisor further acknowledges that:

A. Advisor has been advised that Advisor has the right to seek legal counsel
before signing this Release and has had adequate opportunity to do so. Advisor
warrants that Advisor executes this Release voluntarily and of Advisor’s own
free will, after having a reasonable period of time to review and deliberate
regarding its meaning and effect.

B. Advisor has been given at least 21 days to review this Release and
understands that if Advisor does not accept this Release by returning an
executed copy to the Company by the 22nd day after this Release is provided to
Advisor, this offer will expire.

 

2



--------------------------------------------------------------------------------

C. Advisor has seven days after signing this Release to revoke it. This Release
will not become effective or enforceable until the revocation period has
expired. Any notice of revocation of the Release is effective only if received
by the Vice President, General Counsel, in care of the Company at 2702 Love
Field Drive, HDQ-4GC, Dallas, Texas 75235, in writing by the close of business
at 5:00 p.m. Central Standard Time on the seventh day after Advisor’s signing of
this Release. If Advisor revokes Advisor’s acceptance of this Release pursuant
to this Section 6C, the Company will not provide Advisor with any
non-compete/non-solicitation payment described in Section 2 above and all other
terms of this Release will become null and void.

D. Advisor acknowledges that Advisor is receiving, pursuant to this Release,
consideration in addition to anything of value to which Advisor is already
entitled.

Section 7. Section 409A. This Release is intended to be exempt from or compliant
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
provisions of this Release shall be construed accordingly. Advisor’s “separation
from service” within the meaning of Treasury Regulation § 1.409A-1(h) was
January 31, 2013.

Section 8. Choice of Law, Modification and Execution. This Release will be
construed in accordance with and governed by the laws of Texas. The parties
agree that this Release cannot be modified or amended except by a written
instrument signed by Advisor and a duly authorized representative of the
Company. This Release may be executed in multiple parts.

Section 9. Entire Agreement. This Release sets forth the entire agreement
between Advisor and the Company relating to the subject matter herein and
supersedes any and all prior oral or written agreements or understandings
between Advisor and the Company concerning the subject matter of this Release.
Neither of the parties has made any settlement, representations or warranty in
connection herewith (except those expressly set forth in this Release) that have
been relied upon by the other party, or that acted as an inducement for the
other party to enter into this Release

[Signature page follows]

 

3



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, UNDERSTAND ALL
OF ITS TERMS, UNDERSTAND THAT IT CONTAINS A COMPLETE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS, AND AM ENTERING INTO IT VOLUNTARILY.

 

   

/s/ Laura Wright

    Laura Wright     2-5-13     Date   Accepted and Agreed:           SOUTHWEST
AIRLINES CO.     By:  

/s/ Gary C Kelly

    Name:   Gary C Kelly     Title:   Chief Executive Officer     Date:   2-5-13

 

4